Title: Enclosure: Washington Genealogy, 2 May 1792
From: Washington, George
To: 



Philadelphia May 2d 1792

In the year 1657—or thereabouts, and during the Usurpation of Oliver Cromwell John and Lawrence Washington—Brothers Emigrated from the north of England, and settled at Bridges Creek, on Potomac River, in the County of Westmoreland. But from whom they descended the subscriber is possessed of no document to ascertain.
John Washington was employed as General against the Indians in Maryland, and as a reward for his services was made a Colonel; and the Parish wherein he lived was called after him.
He married Ann Pope, and left issue two Sons, Lawrence and John, and one daughter Ann, who married Major Francis Wright. The time of his death the subscriber is not able to ascertain—but it appears that he was Interred in a Vault which had been erected at Bridges Creek.
Lawrence Washington his eldest Son, married Mildred Warner, daughter of Coll Augustine Warner of Gloucester County, by whom he had two sons, John and Augustine, and one daughter named Mildred. He died in 1697 and was interred in the family Vault at Bridges Creek.
John Washington the eldest son of Lawrence and Mildred, married Catharine Whiting of Gloucester County, where he settled, died, and was buried. He had two Sons Warner and Henry, and three daughters, Mildred, Elizabeth and Catharine, all of whom are dead.

 Warner Washington married, first—Elizabeth Macon daughter of Colo. William Macon of New Kent County, by whom he had one Son, who is now living and bears the name of Warner. His second wife was Hannah, youngest daughter of the Honble William Fairfax; by whom he left two Sons and five daughters—as follow—viz.—Mildred, Hannah, Catharine, Elizabeth, Louisa[,] Fairfax and Whiting. The three oldest of the daughters are married—Mildred to——Throckmorton, Hannah to——[Peter Beverley] Whiting, and Catharine to——Nelson. After his second marriage he removed from Gloucester and settled in Frederick County, where he died, in 1791, and was buried.
Warner Washington his son married——Whiting of Gloucester, by whom he has many Sons and daughters—the eldest is called Warner and is now nearly, or quite of age.
Henry, the other Son of John & Catharine Washington, married the daughter of Colonel Thacker of Middlesex County, and died many years ago, leaving one Son, Thacker, and two or three daughters.
Thacker Washington married the daughter of Sir John Peyton of Gloucester County & lives on the family estate, left to his Grandfather John at Machodac in the County of Westmoreland. He has several Children, but what are their Sex is not known to the Subscriber.
Mildred, daughter of John & Catharine of Gloucester was twice married, but never had a child—Elizabeth never was married—Catharine married Fielding Lewis by whom she had a son and daughter—John, the eldest, is now living—Frances died without issue.
Augustine, son of Lawrence and Mildred Washington, married Jane Butler, the daughter of Caleb Butler of Westmoreland April 20th 1715 by whom he had three Sons—Butler (who died young) Lawrence and Augustine, and one daughter Jane, who died when a child. Jane, wife of Augustine died Novr 24th 1728 and was buried in the family Vault at Bridges Creek.
Augustine then married [Mary] Ball March 6th 1730: by whom he had issue George Now President of the United States born February 11th (old style) 1732; Betty, born June 20th 1733; Samuel, born Novr 16th 1734; John Augustine, born Jany 13th 173[6]; Charles May 1st 1738; and Mildred June 21st 1739; who died Octr 28th 1740. Augustine departed this life April

12th 1743 Aged 49 years and was interred at Bridges Creek in the Vault of his Ancesters.
Lawrence, Son of Augustine and Jane Washington, married July 19th 1743 Ann, eldest daughter of the Honble William Fairfax of Fairfax County, by whom he had issue Jane, born Septr 27th 1744—who died Jany 1745—Fairfax born August 22d 1747 who died in Octr 1747—Mildred, born Septr 28th 1748 who died in 1749—Sarah, born Novr 7th 1750 who died in 175– ——In 1752 Lawrence himself died aged about 34 and was interred in a Vault which he had caused to be erected at Mount Vernon in Fairfax County where he settled after he returned from the Carthagena Expedition and died.
Augustine, Son of Augustine and Jane Washington married Ann, daughter & Co heiress of William Aylett of Westmoreland County, by whom he had many children, all of whom died in their non-age & single except Elizabeth (who married Alexander Spotswood of Spotsylvania County, Grandson of General Spotswood Governor of Virginia, by whom she has a number of Children)—Ann (who married Burdet Ashton of Westmoreland, by whom she had one or two children & died young)—and William who married his cousin Jane, daughter of John Augustine Washington by whom he has four childn (names unknown to the Subscriber)—Augustine lived at the ancient mansion seat in Westmoreland County where he died and was interred in the family Vault.
George eldest son of Augustine Washington by the second marriage was born in Westmoreland County, and married Jany 6th 1759 Martha Custis, widow of Danl Parke Custis and daughter of John Dandridge—both of New Kent County. Has no issue.
Betty, daughter of Augustine & Mary Washington became the second wife of Fielding Lewis, by whom she had a number of Children—many of whom died young—but, five sons & a daughter are yet living.
Samuel, Son of Augustine & Mary was five times married. First to Jane, daughter of Colo. John Champe. 2d to Mildred daughter of Colo. John Thornton—3d Lucy daughter of Nathanl Chapman. 4th Ann daughter of Colo. Willm Steptoe and Widow of Willoughby Allerton—5th to a Widow Perrin. Samuel, by his second wife, Mildred, had issue one son, Thornton, who lived to be a man—was twice married and left three Sons. He died in,

or about the year  By his fourth Wife Ann he had three Sons, Ferdinand, George Steptoe, & Lawrence Augustine, and a daughter, Hariot. Ferdinand lived to be married, but died soon after leaving no issue; the other two sons, and daughter are living & single. Samuel had Children by his other wives, but they all died in their infancy. He departed this life, himself, in the year 1781 at Harewood in the County of Berkeley where he was buried.
John Augustine, son of Augustine and Mary, married Hannah Bushrod, daughter of Colo. John Bushrod of Westmoreland County, by whom he has left two Sons, Bushrod and Corbin—and two daughters, Jane and Mildred. he had several other Children, but they died young. Jane, his eldest child married (as has been before observed) William Washington, son of Augustine & Ann Washington and died in 1791 leaving four Children (names unknown to the Subscriber). Bushrod married in 1785 Ann Blackburn daughter of Colo. Thomas Blackburn of Prince William County—but has no issue. Corbin married a daughter of the Honble Richd Henry Lee, by whom he has three Sons (names unknown). Mildred married Thomas Lee, son of the said Richard Henry Lee. John Augustine died in Feby 1787 at his estate on Nomony in Westmoreland County & was there buried. Charles Washington, son of Augustine & Mary, married Mildred Thornton, daughter of Colonel Francis Thornton of Spotsylvania County, by whom he has four Children, George Augustine, Frances, Mildred & Samuel. George Augustine married Frances Basset, daughter of Colo. Burwell Basset of New Kent by whom he has had four Children, three of whom are living—viz.—Anna Maria, George Fayette, & Charles Augustine. Frances, married Colo. Burgess Ball by whom she has had several children. Mildred and Samuel are unmarried.
Mildred Washington, daughter of Lawrence & Mildred—& Sister to John & Augustine Washington married——Gregory by whom she had three daughters, Frances, Mildred and Elizabeth, who married three brothers—Colo. Francis Thornton, Colo. John Thornton, and Reuben Thornton—all of Spotsylvania County. She had for her second husband Colo. Henry Willis, and by him the present Colo. Lewis Willis of Fredericksburgh.
The above is the best account the subscriber is able to give, at present, absent as he is, and at so great a distance from Virginia

—and under circumstances too which allows no time for enquiry, of the family of Washington from which he is lenially descended.
The descendants of the first named Lawrence, and the second John, are also numerous; but for the reasons before mentioned, and from not having the same knowledge of them—and being moreover more remote from their places of Residence. And in truth not having enquired much into the names or connection of the lateral Branches of the family I am unable to give a Satisfactory account of them. But if it be in any degree necessary, or satisfactory to Sir Isaac Heard Garter Principal King of Arms, I will upon intimation thereof, set on foot an enquiry—and will at the sametime endeavor to be more particular with respect to the births, names, ages and burials of those of the branch to which the Subscriber belongs.

Go: Washington

